Citation Nr: 1401462	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-19 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to apportionment of the Veteran's compensation benefits for [redacted].


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971 and from March 1972 to March 1977.  The Appellant is the Veteran's daughter.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied a claim for apportionment of the Veteran's compensation benefits.  

The initial claim was brought by the Appellant's mother on behalf of the Appellant.  In an October 2010 correspondence, the Appellant's mother requested a hearing before a Decision Review Officer in lieu of a Board hearing.  A DRO hearing was scheduled for March 2011, however, the Appellant's mother did not appear and the hearing request was withdrawn.  The Appellant's mother died in November 2012 and the Appellant requested that she be substituted in this appeal.  In a March 2013 decision, the RO granted the Appellant's substitution request.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The RO denied basic entitlement to apportionment of the Veteran's compensation benefits in August 2009, essentially finding that the Appellant was not an eligible claimant for apportionment because she was over the age of 18 at the time the claim was filed.  The Appellant contends, however, that she was enrolled in college during the pendency of the appeal, prior to attaining the age of 23.  The Appellant's birth certificate is not of record, however, a past child support order shows that she is the daughter of the Veteran and lay evidence indicates that she was born in October 1989.  The threshold question at issue is whether the Appellant is a "child" for VA purposes in order to be an eligible claimant for apportionment. 

Except as provided, the term "child of the veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. 
§ 101(4)(A) (West 2002); 38 C.F.R. § 3.57(a) (2013). 

In the present case, the RO did not provide the Appellant with adequate VCAA notice in regard to the question of status as a claimant.  The RO should address all VCAA notice deficiencies on remand.  On remand, the RO should specifically request that the Appellant submit evidence necessary to establish her eligibility as a claimant for VA purposes, to include a copy of her birth certificate, evidence showing that she was enrolled in a course of instruction at an approved educational institution prior to the age of 23, and evidence addressing her marital status.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Appellant VCAA notice which addresses the question of the Appellant's status as a "child" of the Veteran for VA purposes.  VCAA notice should specifically include a request for a copy of the Appellant's birth certificate, evidence showing that she was enrolled in a course of instruction at an approved educational institution prior to the age of 23, and evidence addressing her marital status.

2.  After all development has been completed, the RO/AMC should review the appeal for apportionment again based on any additional evidence received.  If the benefits sought are not granted, the RO/AMC should furnish both the Appellant and the Veteran with a Supplemental Statement of the Case, and should give the Appellant a reasonable opportunity to respond before returning the record to the Board for further review.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


